DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US 2011/0002389 A1).

Regarding claim 1, Xu discloses a prediction method for a video image (see fig. 3; see fig. 8), comprising: obtaining initial motion information for a current block (see MV0 and MV1 in fig. 2), wherein the initial motion information comprises a forward motion vector corresponding to a forward reference frame (see MV0 and 220 in fig. 2) and a backward motion vector corresponding to a backward reference frame (see MV1 and 230 in fig. 2); determining an initial forward reference block in the forward reference frame based on the forward motion vector (see 250 in fig. 2); determining an initial backward reference block in the backward reference frame based on the backward motion vector (see 280 in fig. 2); determining candidate forward reference blocks based on a position of the initial forward reference block (see all blocks in search window are searched in 260 in fig. 2); determining candidate backward reference blocks based on a position of the initial backward reference block (see all blocks in search window are searched in 270 in fig. 2); calculating differences between the candidate forward reference blocks and the candidate backward reference blocks (see 350 in fig. 3) identifying a target forward reference block from the candidate forward reference blocks and a target backward reference block from the candidate backward reference blocks having a difference that is the smallest of the calculated differences (see 370 in fig. 3); and obtaining a prediction value of the current block based on the target forward reference block and the target backward reference block (e.g. see (P0(MV0)*d1+P1(MV1)*d0)/(d0+d1) in ¶ [0022]). 

Regarding claims 2, 9 and 16, Xu further discloses wherein the initial motion information is obtained from motion information of a neighboring block of the current block (e.g. see ¶ [0003]). 

Regarding claims 3, 10 and 17, Xu further discloses wherein determining candidate forward reference blocks based on the position of the initial forward reference block comprising: obtaining a sample position of the initial forward reference block (see 250 in fig. 2); determining sample positions in a neighboring area of the sample position as candidate sample positions (see 260 in fig. 12); and obtaining the candidate forward reference blocks based on the candidate sample positions (e.g. see ¶ [0003]). 

Regarding claims 4, 11 and 18, Xu further discloses wherein calculating differences between the candidate forward reference blocks and the candidate backward reference blocks comprising: calculating a difference between one of the candidate forward reference blocks and one of the candidate backward reference blocks (see 350 in fig. 3). 

Regarding claims 5, 12 and 19, Xu further discloses wherein the difference is an absolute error or a sum of absolute differences (SAD) (see 350 in fig. 3). 

Regarding claims 6, 13 and 20, Xu further discloses wherein obtaining the prediction value of the current block based on the target forward reference block and the target backward reference block comprising: calculating a weighted sum of the target forward reference block and the target backward reference block to obtain the prediction value of the current block (e.g. see (P0(MV0)*d1+P1(MV1)*d0)/(d0+d1) in ¶ [0022]).

Regarding claims 7 and 14, Xu further discloses wherein the method is used for obtaining the prediction value of the current block at an encoder or a decoder (see 450 in fig. 4). 

Regarding claim 8, the claim(s) recite a non-transitory memory having processor-executable instructions stored thereon (see 810 in fig. 8); and at least one processor (see 820 in fig. 8), coupled to the non-transitory memory, configured to execute the processor-executable instructions to facilitate analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 15, the claim(s) recite analogous limitations to claim 8, and is/are therefore rejected on the same premise.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485